Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20170359001 cited as Wang ‘001) in view of Wang (EP131195 cited as Wang ‘195) and Chartrand’s article “Surface modification of microcrystalline cellulose (MCC) and its application in LDPE-based composites.
Wang ‘001 is directed to triboelectric nanogenerators based on chemically treated cellulose (Title).  The triboelectric nanogenerators (TENG)are used to harvest mechanical energy and convert it into electrical energy.  In the TENGs, one or both of the triboelectrically active layers comprise a cellulose that has been chemically treated to alter its electron affinity (ABST).  
Wang ‘001 teaches there is a first electrode comprising a positive active layer comprising cellulose, the positive active layer having a front surface with a positive surface charge and an oppositely facing back surface.  Wang ‘001 second electrode a second electrode comprising a negative active layer comprising cellulose, the negative active layer having a front surface with a negative surface charge and an oppositely facing back surface; optionally, a third electrode [0004].  The TENGs include two electrodes each of which comprises an active layer comprising cellulose and a contact layer which is an electrically conducting layer in electrical communication with the active layer.  The cellulose in each of the two active layers has a different electron affinity, which results in a transfer of charges when the active layers come into contact [0024].
Wang ‘001 teaches the cellulose of the positive active layer, the negative active layer or both is treated so that it comprise chemical functional groups that alter the electron affinity of the cellulose [0025]. The functional groups include acetate, amine, methyl, ethyl, sulfate groups or combinations of the above [0026].  
Examples of TENGs are shown in the schematic diagrams of FIG. 1A and FIG. 1B. FIG. 1A depicts one embodiment of a vertical contact mode TENG that includes: (a) a positive active layer 102 comprising cellulose, the positive active layer having a front surface 101 and an oppositely facing back surface 103; (b) a first contact layer 104 on back surface 103 of positive active layer 102 (together, layers 102 and 104 provide a first electrode); (c) a negative active layer 106 comprising cellulose, the negative active layer having a front surface 105 and a back surface 107, wherein negative active layer 106 has a higher electron affinity than positive active layer 102; and (d) a second contact layer 108 on back surface 107 of negative active layer 106 (together layers 106 and 108 provide a second electrode). An external load 110 is connected across first and second contact layers 102, 106, such that first and second contact layers 104, 108 are in electrical communication through external load 110. Front surface 101 of positive active layer 102 is disposed opposite and facing front surface 105 of negative active layer 106, such that the front surface of the positive active layer and the front surface of the negative active layer are separated by a gap 112 when the triboelectric nanogenerator is in an uncompressed state. In the TENG, the cellulose of at least one of the positive and negative active layers comprises a chemical functional group that provides the negative and positive active layers with different electron affinities [0035].

    PNG
    media_image1.png
    554
    1033
    media_image1.png
    Greyscale

The contact layers (electrodes) have electrically conductive material such as ITO, carbon, metal and are on a base substrate material such as a polymer substrate [0030].
Wang ‘001 teaches a polymer substrate with a conductive coating, e.g. ITO, carbon, metal, that forms an electrode on one side and a cellulose is provided on the other side surface. Wang teaches the treated cellulose is treated with groups to modify to provide for electron donating groups.  Wang teaches the cellulose can be highly purified cellulose nanofibrils (CNG’s) which are also referred to as particles with a width of 5 to 200 nm and length of 100-5000 nm.  The CNF’s would be equated with nanoparticles as they are nanosized.  The CNF’s are formed into a optically transparent film [0029].  The CNF’s are considered a coating as Wang ‘001 teaches cellulose is functionalized in a solution [0048] and the CNF films are paired with fluorinated ethylene propylene [0049] and wherein the CNF in water solution are filtered and dried [0051].  The CNF film was used as the positive layer and the fluoropolymer (FEP) is used the negative active layer and then built of both CNF and FEP films and with an ITO/PET substrate as the conducting electrode.
Wang ‘001 teaches a TENG as claimed with a substrate, e.g. the FEP and/or PET with modified cellulose particles (CNF layer) on one surface and the electrode on the second surface as claimed.  Wang ‘001 teaches acetate modification which is an ester modification.
Wang ‘001 does not teaches the nanoparticles are modified with oleoyl ester and Wang ‘001 does not disclose the particles are hydrophobic.
Wang ‘195 is directed to a triboelectric nanogenerator and a method of generating electricity that collects mechanical energy of the liquid (ABST). 
Wang ‘195 teaches the triboelectric nanogenerator includes an electricity generation component and a friction layer that covers the electricity generation component that are prepared on a substrate, wherein the electricity generation component consists of a first electrode layer and a second electrode layer that are separately disposed in a direction of fluctuation or flow of the liquid and are electrically connected to each other. The liquid frictionates with the friction layer when it fluctuates or flows, such that a surface of the friction layer in contact with the liquid carries charges. The charges on the surface of the friction layer corresponding to the two electrode layers are sequentially shielded by ions in the liquid as the liquid flows or fluctuates, which results in a flow of induced charges between the first electrode layer and the second electrode layer (ABST).
Fig. 1 (shown below) is a typical structure of a triboelectric nanogenerator according to the present disclosure comprising an insulating substrate10, an electricity generation component and a friction layer 30. The electricity generation component consists of a first electrode layer 21 and a second electrode layer 22, wherein the first electrode layer 12 and the second electrode layer 22 are separately disposed on the substrate 10 and electrically connected to each other. The friction layer 30 covers the electricity generation component such that the first electrode layer 12 and the second electrode layer 22 of the electricity generation component are isolated from the liquid environment in which the generator operates. The liquid fluctuates and frictionates with the friction layer 30 such that the surface of the friction layer 30 in contact with the liquid carries charges. The charges on the surface of the friction layer 30 corresponding to the two electrode layers are successively shielded by ions in the liquid as the liquid fluctuates, causing the electrostatic effects of the charges carried on the surface of the friction layer 30 on the electrons in the first electrode layer 21 different from those on the electrons in the second electrode layer 22, which results in a flow of induced charges between the first electrode layer 21 and the second electrode layer 22. A detection device or load 40 (as shown in Figs. 2a-c) is connected between the first electrode layer 21 and the second electrode layer 22. There may be current flowing through the detection device and load 40 [0032].
Wang ‘195 teaches the surface of the friction layer in contact with the liquid is provided with a microstructure layer which is made from any one of nanowires, nanotubes, nanoparticles, nanorods, nanoflowers, nanogrooves, micron grooves, nanotapers, micron tapers, nanospheres or micron spherical structure, or an array of the above structures [0040].
Wang ‘195 the liquid is a polar liquid, the microstructure layer on the surface of the friction layer is a hydrophobic structure; or, when the liquid is a non-polar liquid, the microstructure layer on the surface of the friction layer is a hydrophilic structure [0007]. 
Wang ‘195 teaches the material of the friction layer can be cellulose, cellulose 
acetate or regenerated cellulose sponge [0013].

    PNG
    media_image2.png
    733
    896
    media_image2.png
    Greyscale


Wang ‘195 teaches a friction layer, 30, that is a treated cellulose layer that is hydrophobic and provides for a charge when a polar liquid flows over the surface.
Wang ‘001 and Wang ‘195 differ and do not teach the cellulose is treated with oleoyl ester. 
Chartrand is directed to the surface modification of microcrystalline cellulose (MCC) and it application in LDPE based composite.  Chartrand teaches that modifying cellulose require modification in order to improve adhesion with polymers.  Chartrand teaches modifications of the cellulose can be esterification reactions and acylation to form acetates and esters with fatty acids of different lengths.  Chartrand found that hydrophobicity increases with chain length (C6 to C12).  Chartrand teaches the MCC is modified with oleoyl chloride.  The grafting of the oleoyl chloride results in a significant increase in the surface hydrophobicity.
Wang ‘001 teaches a triboelectric nanogenerator that has the structure of a substrate with an electrode on one side surface and a treated cellulose on the other side surface.  Wang ‘001 is directed to a triboelectric nanogenerator made from cellulose material modified and surface treated to be electron donating [0026].  Wang ‘001 differs and does not teach the cellulose is specifically treated with an oleoyl ester.
Wang ‘195 teaches that a hydrophobic friction layer of cellulose can be used next to flowing water and adjacent a substrate with electrodes in order to produce a triboelectric generator.
Chartrand teaches treating cellulose with esters, e.g. cellulose acetate, improves the hydrophobic properties of the cellulose.  Chartrand teaches the modification with oleoyl ester greatly improves the hydrophobic properties of the cellulose.  
The references do not explicitly teach the triboelectric generator is wearable.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. As the references, specifically Wang ‘195 teach the substrate can be a fabric and fabrics are known to be worn, the TENG of the prior art would inherently function as a wearable device.
	In the alternative, Xiong Pu, teaches wearable self-charging fabric comprising a triboelectric nanogenerators, TENG fabric for energy harvesting, supercapacitor fabric for energy storage and wearable electronics.  The wearable TENG is made from fabrics.
As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to treat cellulose with oleoyl ester motivated to improve the hydrophobic properties of the cellulose.  It further would have been obvious to one of ordinary skill in the art before the effective filing date to employ the oleoyl grafted cellulose in a triboelectric nanogenerator as hydrophobic properties work with polar liquids to generate a charge. It would have been obvious to one of ordinary skill in the art before the effective filing date to wear the fabric devices of Wang ‘001 in view of Wang ‘195 motivated provide a wearable article that generates electrical power.
As to claim 4, Wang ‘001 teaches the substrate can be a nanocellulose film.  Wang ‘195 teaches fabric substrates.
As to claim 6, Wang ‘001 teaches polymer substrates and cellulose nanofiber layers and the cellulose nanofiber film on an FEP layer but differs and does not teach a fabric or nanofiber membrane of the listed material.  However FEP is substantially the same as the fluoropolymers claimed.
Wang ‘195 teaches substrates can be a fluoropolymer or a polyvinyl alcohol or paper or cotton or fabrics made from the listed polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a fabric substrate motivated to produce a triboelectric generator made from a hydrophobic fabric.
As to claim 8, Wang ‘001 teaches treating the cellulose that are cellulose nanofibrils (CNF’s) that are made into nanocellulose fibrils and formed into optically transparent films.  The nanocellulose fibrils are prepared from oxidized pulps and washed with distilled water, separated in a centrifuge and then coating onto a substrate and dried [0060].
As to claim 9, Wang ‘001 teaches a cellulose nanofiber film [0060].
As to claim 15, Wang ‘001 teaches the solution of CNF’s is 1 gram in 20 ml of NaOH solution which is in the range of 0.001 to 20 wgt % of cellulose nanoparticles in the solution suspension.

Allowable Subject Matter
Claims 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record to Wang ‘001 and Wang ‘195 teach the CNF are in an alkaline solution/suspension with NaoH but differs and does not teach the substrate is pretreated with an alkaline solution prior to coating with the CNF’s.  As the prior art does not teach pretreatment of the substrate with alkaline solution of claim 10, the prior art does not teach the alkaline solution is at a temperature of 20-100°C (claim 13) and for a period of time of 10 to 120 minutes (claim 14).

Claims 16 and dependent claims 17, 19, 21 and 23 are allowed and as claims 25-27, 30-32 require the limitations of claim 16 are also allowed.  The prior art of record, Wang ‘001 and Wang ‘195 fail to teach or suggest the water triboelectric generator surrounds or encapsulates the contact tribolelectric generator wherein the contact triboelectric generator has two substrates and two electrodes.  Wang ‘001 and Wang ‘195 show the cellulose nanoparticles layers are in a vertical (or horizontal) arrangement with the electrodes and the cellulose nanoparticle layers do not surround or encapsulate the electrodes.
Additional prior art being made of record is as follows:
Turng et al (US 20180013358).  Turng differs and teaches the CNFs are incorporated into a dielectric layer and they are not a coating on the substrate.  Turng differs and does not teach a water triboelectric generator that surrounds or encapsulates the contact (electrode) triboelectric generator layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Henry, "The role of asymmetric rubbing in the generation of static electricity"
Wang et al (US 2014/0246950)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/           Primary Examiner, Art Unit 1759